Exhibit 10.2

EXECUTION VERSION

IDTI AGREEMENT

DATED AS OF June 13, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

SECTION 1 DEFINED TERMS; RULES OF CONSTRUCTION

     1   

1.1

   Definitions      1   

1.2

   Use of Certain Terms      1   

1.3

   Headings and References      2   

SECTION 2 REPRESENTATIONS AND WARRANTIES

     2   

2.1

   Due Formation      2   

2.2

   Authorization; No Contravention      2   

2.3

   Governmental Approvals      2   

2.4

   Enforceability      3   

2.5

   Investment Company; Holding Company      3   

2.6

   No Material Affiliate Event      3   

2.7

   Representations of IDTI Parties      3   

2.8

   Value of Depositary Receipts      3   

2.9

   Compliance with Terms and Conditions      3   

2.10

   Certain U.S. Tax Matters Relating to Newco Sub      3   

2.11

   Absence of Liabilities      4   

2.12

   Legal Proceedings      4   

2.13

   Investigations, Audits, Etc.      4   

2.14

   Amendments      4   

2.15

   No Liens      4   

2.16

   Solvency Representation      4   

2.17

   Class A Preferred Shares      5   

SECTION 3 IDTI COVENANTS

     5   

3.1

   Separateness Covenants      5   

3.2

   General Covenants      9   

3.3

   Reporting Requirements      10   

3.4

   Check-the-Box Elections      11   

3.5

   IDTI Tax Filing Obligations      11   

3.6

   Covenants Regarding Newco      11   

3.7

   Investment Manager      12   

3.8

   Custodian      13   

3.9

   Outstanding Class A Preferred Shares      13   

3.10

   Transfers from Permitted Investments Account      13   

3.11

   Director Services Agreement.      14   

3.12

   Redemption of Class A Preferred Shares      14   

3.13

   Certain U.S. Tax Matters Relating to Newco Sub      14   

3.14

   Certificate of Authorized Persons relating to the IM Custody Agreement     
14   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

SECTION 4 MISCELLANEOUS

     14   

4.1

   Termination      14   

4.2

   Indemnification      15   

4.3

   Fees and Expenses      16   

4.4

   Amendments      17   

4.5

   Addresses for Notices      17   

4.6

   No Waiver; Cumulative Remedies      17   

4.7

   Consent to Jurisdiction; Waiver of Venue Objection; Service of Process     
17   

4.8

   Waiver of Jury Trial      18   

4.9

   Assignment      18   

4.10

   Governing Law      18   

4.11

   Counterparts      18   

4.12

   Severability      18   

4.13

   No Third-Party Beneficiaries      19   

 

ii



--------------------------------------------------------------------------------

IDTI AGREEMENT

IDTI AGREEMENT, dated as of June 13, 2011 (as amended, amended and restated or
otherwise modified from time to time, this “Agreement”), by Integrated Device
Technology, Inc., a Delaware corporation (“IDTI”), in favor of each and every
Applicable Person (as defined in Exhibit A) in existence on the date hereof and
from time to time.

Preliminary Statements

A. Each of Newco and Newco Sub is a direct or indirect wholly-owned subsidiary
of IDTI.

B. On June 13, 2011, Newco issued Class A Preferred Shares to IDTI.

C. IDTI has entered into the Repo Agreement with the Buyer, whereby IDTI agrees
to sell to the Buyer and the Buyer agrees to purchase from IDTI the Class A
Preferred Shares (subject to IDTI’s obligation to repurchase, and the Buyer’s
obligation to resell, the Class A Preferred Shares).

D. It is, or will be, a condition to the performance by the Buyer of its
obligations under the Repo Agreement that IDTI provides certain assurances set
forth in this Agreement, and IDTI will receive substantial direct and indirect
benefits from the issuance and sale to Buyer of such Class A Preferred Shares.

In consideration of the premises, and intending to be legally bound by this
Agreement, IDTI agrees as follows:

SECTION 1

DEFINED TERMS; RULES OF CONSTRUCTION

1.1 Definitions. As used in this Agreement (including in the Preliminary
Statements), capitalized terms defined in the preamble and other Sections of
this Agreement and Exhibit A to this Agreement shall have the meanings set forth
therein and capitalized terms used herein (including in the Preliminary
Statements) but not otherwise defined herein shall have the meanings set forth
in the Certificate of Designations.

1.2 Use of Certain Terms. In this Agreement, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” mean “to but excluding”.
Unless the context of this Agreement requires otherwise, the plural includes the
singular, the singular includes the plural, and “including” has the meaning of
“including without limitation”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and other similar terms refer to this Agreement (including
Exhibit A to this Agreement) as a whole and not exclusively to any particular
provision of this Agreement. All pronouns and any variations thereof shall be
deemed to refer to the masculine, feminine or neuter, or singular or plural,
forms thereof, as the identity of the Person or Persons may require.



--------------------------------------------------------------------------------

1.3 Headings and References. Section and other headings are for reference only,
and shall not affect the interpretation or meaning of any provision of this
Agreement. Unless otherwise provided, references to Sections and Exhibits shall
be deemed references to Sections of, and Exhibits to, this Agreement. Whether or
not specified herein or therein, references to this Agreement and any other
Operative Document include this Agreement and the other Operative Documents as
the same may be amended, restated, modified or supplemented from time to time
pursuant to the provisions hereof or thereof as permitted by the Operative
Documents. References to any other agreement, contract, instrument, or document
are to such agreement, contract, instrument, or document as amended, restated,
modified or supplemented from time to time in accordance with the terms hereof
(if applicable) and thereof. Whether or not specified herein, a reference to any
law shall mean that law as it may be amended, modified or supplemented from time
to time, and any successor law. A reference to a Person includes the successors
and assigns of such Person, but such reference shall not increase, decrease or
otherwise modify in any way the provisions in this Agreement governing the
assignment of rights and obligations under or the binding effect of any
provision of this Agreement, including Section 4.8.

SECTION 2

REPRESENTATIONS AND WARRANTIES

IDTI hereby represents and warrants as of the date hereof, on any Closing Date,
and, solely with respect to Section 2.16, as of June 13, 2011 as follows:

2.1 Due Formation. IDTI is a corporation duly incorporated, validly existing and
in good standing under the laws of the State of Delaware. Each of Newco and
Newco Sub (together with IDTI, each an “IDTI Party” and, collectively, the “IDTI
Parties”) is duly incorporated or formed, validly existing and, to the extent
applicable in the relevant jurisdiction, in good standing in the jurisdiction(s)
of its incorporation or formation. Each of the IDTI Parties possesses all
corporate, limited liability company or other applicable organizational powers
necessary to engage in its business and operations as now conducted.

2.2 Authorization; No Contravention. The execution, delivery and performance by
each IDTI Party of each Operative Document to which it is a party are within its
organizational powers, have been duly authorized by all necessary corporate,
limited liability company or other applicable organizational action, and do not
and will not contravene (i) its Organizational Documents, (ii) any contract,
mortgage, lien, lease, agreement, indenture, or other instrument to which such
IDTI Party is a party or which is binding upon it or its property, except to the
extent such contravention would not reasonably be expected to result in a
Material Adverse Effect or (iii) in any material respect, any judgment, law,
statute, rule or governmental regulation applicable to such IDTI Party or its
property.

2.3 Governmental Approvals. No consent, approval, or authorization of, or
declaration or filing with, any governmental authority, and no consent of any
other Person, is required for the due execution, delivery and performance by
each IDTI Party of each Operative Document to which it is a party, except those
already obtained or made and those required to perfect security interests.

 

2



--------------------------------------------------------------------------------

2.4 Enforceability. Each Operative Document to which any of the IDTI Parties is
a party constitutes the legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as may be
limited by any applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors rights generally or by general principles of
equity (including implied covenants of good faith and fair dealing).

2.5 Investment Company; Holding Company. (a) No IDTI Party is, or upon
consummation of the transactions contemplated by the Operative Documents will
be, required to be registered as an “investment company” under the Investment
Company Act of 1940.

(b) No IDTI Party is subject to regulation as a “holding company,” an
“affiliate” of a “holding company,” or a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 1935.
Similarly, no IDTI Party will be subject to regulation as a “holding company,”
an “affiliate” of a “holding company,” or a “subsidiary company” of a “holding
company,” within the meaning of the Public Utility Holding Company Act of 2005.

2.6 No Material Affiliate Event. No Incipient Material Affiliate Event or
Material Affiliate Event has occurred and is continuing.

2.7 Representations of IDTI Parties. All of the written representations and
warranties made by any IDTI Party in any Operative Document or any certificate
delivered pursuant to any Operative Document were or will be true and correct in
all material respects (or, in the case of any representation or warranty already
qualified by materiality, in all respects) on the date such representations or
warranties were so made, other than any such representations or warranties that,
by their terms, refer to a specific date other than any such date, in which case
as of such specific date.

2.8 Value of Depositary Receipts. Immediately after giving effect to the
transactions contemplated to occur on or prior to the date hereof under and in
connection with the Operative Documents, the Depositary Receipts of the
Foundation held by Newco will make up more than sixty seven percent (67%) of
Newco’s assets by value. No plan of any IDTI Party exists to take actions that
would result in such Depositary Receipts making up sixty seven percent (67%) or
less of Newco’s assets by value.

2.9 Compliance with Terms and Conditions. To the IDTI Parties’ actual knowledge,
the IDTI Parties have at all times duly performed and complied in all material
respects with all the terms and conditions set forth in the Operative Documents
and Certificate of Designations. Since their formation, each of Newco and Newco
Sub have complied with the undertakings set forth in clauses (a) through (kk) of
Section 3.1.

2.10 Certain U.S. Tax Matters Relating to Newco Sub. At no time has Newco Sub
(i) held any interest that is treated as an equity interest for U.S. federal
income tax purposes in any entity that is not treated as a corporation for U.S.
federal income tax purposes, or (ii) engaged in any transaction or activity that
would cause Newco Sub to be treated as engaged in a trade or business in the
United States for U.S. federal income tax purposes.

 

3



--------------------------------------------------------------------------------

2.11 Absence of Liabilities. Newco does not have any Liabilities or commitments
of any nature whatsoever, whether accrued, absolute, contingent or otherwise,
other than Liabilities and commitments arising under applicable law or arising
under the Operative Documents, the Certificate of Designations, the Articles,
the IM Custody Agreement, the Investment Management Agreement, the Free Cash
Management Agreement and the Newco Custody Agreement and other than Liabilities
and commitments that are unsecured, do not constitute “Indebtedness” (as defined
in the Certificate of Designations) and do not, in the aggregate, exceed
$100,000 outstanding at any time.

2.12 Legal Proceedings. Since its formation, there have been no judgments
outstanding against Newco or affecting any property of Newco, nor any actions,
suites or proceedings pending or, to the knowledge of the IDTI Parties,
threatened against Newco that have had, or could reasonably be expected to have
either individually or in the aggregate, a Material Adverse Effect.

2.13 Investigations, Audits, Etc. Since its formation, Newco has not been the
subject of (x) any review or audit by the IRS or (y) any investigation by any
governmental entity concerning the violation or possible violation of any law
that, in the case of clause (y) only, could reasonably be expected to have a
Material Adverse Effect or could reasonably be expected to have a materially
adverse effect on the rights of the Buyer under any of the Operative Documents.

2.14 Amendments. The Operative Documents, the Articles, the Certificate of
Designations, the Newco Custody Agreement, the IM Custody Agreement, the
Investment Management Agreement and the Free Cash Management Agreement contain
the full agreement of the parties hereto with respect to the transactions
contemplated thereby and no other agreements exist with respect to such
transactions and no amendments, modifications, consents or waivers have been
made to, or given under, the foregoing organizational documents and agreements
after the date of their execution, except those that are immaterial and those
that are executed or approved in writing by the Buyer.

2.15 No Liens. The property of Newco is not subject to any Lien (other than
Liens created pursuant to the Operative Documents and any Liens for taxes,
assessments and governmental charges or levies not yet delinquent or being
contested in good faith and by appropriate proceeding and as to which adequate
reserves are being maintained in accordance with general accepted accounting
principles).

2.16 Solvency Representation. After giving effect to the transactions
contemplated by the subscription agreement between IDTI and Newco dated June 10,
2011 and the Repo Agreement, in each case as and to the extent in effect on the
date as of which this representation is made (i) the then fair value of the
assets of each of IDTI and Newco, as applicable, was or is greater than the then
total amount of liabilities, including contingent liabilities, of each of IDTI
and Newco, as applicable, (ii) the then present fair salable value of the assets
of each of IDTI and Newco, as applicable, was or is not less than the amount
that, as applicable, was or will be required to pay the probable liabilities of
each of IDTI and Newco, as applicable, on its existing debts as they become
absolute and matured, (iii) each of IDTI and Newco, as applicable, did not and
does not intend to, and did not and does not believe that it would or will,
incur debts or

 

4



--------------------------------------------------------------------------------

liabilities beyond its ability to pay its own debts and liabilities as they
mature and, (iv) each of IDTI and Newco, as applicable, was or is not engaged in
a business or a transaction, and, as applicable, was or is not about to engage
in a business or a transaction, for which its property would constitute
unreasonably small capital.

2.17 Class A Preferred Shares. There are no Class A Preferred Shares outstanding
other than the 1,431 shares of the Class A Preferred Shares that are authorized
by the Certificate, and all such Class A Preferred Shares (other than Class A
Preferred Shares that have become Purchased Securities (as defined in the Repo
Agreement)) are owned by IDTI and no other Person has any right or interest
therein (including any security interest or any right or power to direct the
voting of such Class A Preferred Shares).

SECTION 3

IDTI COVENANTS

3.1 Separateness Covenants. IDTI hereby covenants and agrees that so long as any
Class A Preferred Shares remain outstanding, IDTI will, and will cause each of
the other IDTI Parties and each of the other IDTI Subsidiaries to, comply with
the following undertakings:

(a) each of IDTI and the IDTI Subsidiaries will maintain its books, financial
records and accounts, including inter-entity transaction accounts, checking and
other bank accounts and custodian and other securities safekeeping accounts,
(i) separate and distinct from those of each of Newco and Newco Sub and (ii) in
a manner so that it will not be difficult or costly to segregate, ascertain or
otherwise identify its assets and liabilities separate and distinct from the
assets and liabilities of Newco and Newco Sub;

(b) each of Newco and Newco Sub will maintain their books, financial records and
accounts, including inter-entity transaction accounts, checking and other bank
accounts and custodian and other securities safekeeping accounts, (i) separate
and distinct from those of any other Person and (ii) in a manner so that it will
not be difficult or costly to segregate, ascertain or otherwise identify its
assets and liabilities separate and distinct from the assets and liabilities of
any other Person;

(c) each of IDTI and the IDTI Subsidiaries will not commingle any of its assets,
funds, liabilities or business functions with the assets, funds, liabilities or
business functions of Newco and Newco Sub;

(d) each of Newco and Newco Sub will not commingle any of its assets, funds,
liabilities or business functions with the assets, funds, liabilities or
business functions of any other Person;

(e) each of Newco and Newco Sub will conduct its own business in its own name,
and observe all requisite corporate or other organizational and internal
procedures and formalities under applicable law;

 

5



--------------------------------------------------------------------------------

(f) neither Newco nor Newco Sub will be consensually merged or consolidated with
any other Person (other than with IDTI or an IDTI Subsidiary solely for
accounting purposes and other than Newco Sub being disregarded as an entity
separate from its owner for U.S. tax purposes);

(g) none of IDTI and the IDTI Subsidiaries will conduct its business in the name
of Newco or Newco Sub;

(h) IDTI will include in its periodic reports filed with the SEC information
that clearly discloses the separate existence and identity of Newco from IDTI
and the IDTI Subsidiaries and that Newco has separate assets and liabilities;

(i) conduct all transactions, contracts and dealings between IDTI or any IDTI
Subsidiary, on the one hand, and Newco or Newco Sub, on the other hand,
including transactions, agreements and dealings pursuant to which the assets or
property of one is used or to be used by the other, in a manner that reflects
the separate identity and legal existence of each such Person;

(j) conduct all transactions, contracts and dealings between Newco or Newco Sub,
on the one hand, and any other Person, on the other hand, including
transactions, agreements and dealings pursuant to which the assets or property
of one is used or to be used by the other, in a manner that reflects the
separate identity and legal existence of each such Person;

(k) each of Newco and Newco Sub will hold all of its assets in its own name;

(l) conduct all transactions between Newco or Newco Sub, on the one hand, and
any other Person, on the other hand, in the name of Newco or Newco Sub, as
applicable, as an entity separate and distinct from any other Person;

(m) except as otherwise contemplated in the Indemnity Documents, each of Newco
and Newco Sub will pay its liabilities and losses from its assets, and each of
IDTI and the IDTI Subsidiaries will pay their liabilities and losses from assets
other than those of Newco and Newco Sub;

(n) cause its representatives and agents (whether or not they are “loaned”
employees of IDTI or any IDTI Subsidiary), when purporting to act on behalf of
Newco or Newco Sub, to hold themselves out to third parties as being
representatives or agents, as the case may be, of Newco or Newco Sub and, to the
extent any such items are utilized, will utilize business cards, letterhead,
purchase orders, invoices and the like of Newco or Newco Sub, as applicable,
when so acting;

(o) except as otherwise contemplated in the Indemnity Documents, each of Newco
and Newco Sub will compensate all consultants, independent contractors and
agents from its own funds for services provided to it by such consultants,
independent contractors and agents;

 

6



--------------------------------------------------------------------------------

(p) ensure that, to the extent that Newco or Newco Sub, on the one hand, and any
other Person, on the other hand:

(i) jointly contract or do business with vendors or service providers or share
overhead expenses, the costs and expenses incurred in so doing will be fairly
and non–arbitrarily allocated between or among such Persons, with the result
that each such Person bears its fair share of all such costs and expenses; and

(ii) contracts or does business with vendors or service providers where the
goods or services are wholly or partially for the benefit of the other, then the
costs incurred in so doing will be fairly and non-arbitrarily allocated to the
Person for whose benefit the goods or services are provided, with the result
that each such Person bears its fair share of all such costs;

(q) neither IDTI nor any IDTI Subsidiary will make any inter-entity loans,
advances, guarantees, extensions of credit or contributions of capital to, from
or for the benefit of Newco or Newco Sub, as the case may be, without proper
documentation and accounting in accordance with applicable generally accepted
accounting principles and only in accordance with, or as contemplated by, the
provisions of the Certificate of Designations and the Operative Documents;

(r) neither Newco nor Newco Sub will make any inter-entity loans, advances,
extensions of credit or contributions of capital to, from or for the benefit of
any other Person without proper documentation and accounting in accordance with
applicable generally accepted accounting principles and only in accordance with,
or as contemplated by, the provisions of Certificate of Designations and the
Operative Documents;

(s) not to refer to itself in a manner inconsistent with its status as a legal
entity separate and distinct from Newco and Newco Sub;

(t) each of Newco and Newco Sub will not refer to itself in a manner
inconsistent with its status as a legal entity separate and distinct from any
other Person;

(u) neither IDTI nor any IDTI Subsidiary will hold out the credit of Newco or
Newco Sub as being available to satisfy the obligations of IDTI or any IDTI
Subsidiary or any other Person;

(v) neither Newco nor Newco Sub will hold out the credit of any other Person as
being available to satisfy the obligations of Newco or Newco Sub, except as
contemplated by the Indemnity Documents;

(w) neither Newco nor Newco Sub will hold out its credit as being available to
satisfy the obligations of any other Person;

(x) each IDTI Party will maintain adequate capital in light of its contemplated
business operations;

 

7



--------------------------------------------------------------------------------

(y) except as otherwise contemplated in the Indemnity Documents, neither IDTI
nor any IDTI Subsidiary will guarantee or become obligated for the Indebtedness
or other obligations of Newco or Newco Sub;

(z) neither Newco nor Newco Sub will guarantee or become obligated for the debts
of any other Person;

(aa) neither IDTI nor any IDTI Subsidiary will acquire the obligations or
securities of Newco or Newco Sub, except as contemplated by or permitted under
the Operative Documents;

(bb) neither Newco nor Newco Sub will acquire or hold the obligations,
securities or any other Indebtedness of any other Person, except as contemplated
by or permitted under the Operative Documents;

(cc) to the extent any such items are used, use stationery, invoices, and checks
bearing its own name;

(dd) neither IDTI nor any IDTI Subsidiary will pledge its assets for the benefit
of Newco or Newco Sub, except in connection with any statutory lien under Dutch
law on the assets of the Foundation for the benefit of the holders of its
Depository Receipts;

(ee) neither Newco nor Newco Sub will pledge its assets for the benefit of any
other Person;

(ff) each of IDTI and the IDTI Subsidiaries will take all actions that it deems
necessary and appropriate to correct any known misunderstanding regarding its
separate identity from Newco and Newco Sub;

(gg) each of Newco and Newco Sub will take all actions that it deems necessary
and appropriate to correct any known misunderstanding regarding its separate
identity from any other Person;

(hh) each of Newco and Newco Sub will not use its separate existence and not
permit that its separate existence be used by any of its Affiliates, in each
case, to abuse its creditors or to perpetrate a fraud, injury, or injustice on
its creditors;

(ii) each of Newco and Newco Sub will ensure that (i) all transactions between
it or any of its Affiliates, on the one hand, and Newco or Newco Sub, on the
other hand, are, and will be, duly authorized and documented, and recorded
accurately in the appropriate books and records of such Persons, and (ii) all
such transactions are, and will be, on arms-length terms fair to each party,
constitute exchanges for fair consideration and for reasonably equivalent value,
and are, and will be, made in good faith and without any intent to hinder,
delay, or defraud its creditors;

(jj) neither Newco nor Newco Sub will take any action, or engage in transactions
with any of its Affiliates, unless the boards of directors or managers, managing
members, or officers, as appropriate, of such Affiliate and Newco or Newco Sub,
as the case may

 

8



--------------------------------------------------------------------------------

be, determine in a reasonable fashion that such actions or transactions are in
their respective entities’ best interests, it being agreed by the parties hereto
that this Agreement and the other Operative Documents (and the transactions
contemplated hereby and thereby and permitted hereunder and thereunder) satisfy
the foregoing standard and satisfy the requirements of this clause (jj); and

(kk) no IDTI Party will enter into the transactions contemplated by this
Agreement or any other Operative Document to which it is a party in
contemplation of insolvency or with a design to prefer one or more of its
creditors to the exclusion in whole or in part of another of its creditors or
with an intent to hinder, delay or defraud any of its creditors.

Notwithstanding the foregoing restrictions on its activities, IDTI will cause
each of Newco and Newco Sub to be authorized and permitted to take the actions
required by the Certificate of Designations and the Operative Documents to which
it is a party. Nothing herein shall require or be deemed to require IDTI or any
IDTI Subsidiary, directly or indirectly, (a) to pay or guarantee the payment of
or to take any action intended to pay or guarantee the payment of any expenses
or liabilities of Newco or Newco Sub or (b) to make any capital contribution to
or otherwise advance or supply funds or assets to Newco or Newco Sub for the
purchase or payment of any expenses or liabilities of Newco or Newco Sub or to
maintain working capital or equity capital of Newco or Newco Sub or otherwise to
maintain the net worth or solvency of Newco or Newco Sub.

3.2 General Covenants. IDTI hereby covenants and agrees that, so long as any
Class A Preferred Shares remain outstanding, except as otherwise permitted by
this Agreement or any other Operative Documents, IDTI will not at any time:

(a) Indebtedness, Etc. Permit Newco to (i) incur or become liable for any
Indebtedness, (ii) guarantee the liabilities of any other Person, (iii) have any
employees, or (iv) create, incur or suffer to exist any liens of any kind on the
Permitted Investments (other than liens for taxes, assessments and governmental
charges or levies not yet delinquent or being contested in good faith and by
appropriate proceedings and as to which adequate reserves are being maintained
in accordance with generally accepted accounting principles).

(b) Sale, Etc., of Assets; Equity. Permit Newco to (i) sell, transfer or
otherwise dispose of, in any case, whether in one transaction or in a series of
transactions, any of its assets or (ii) issue any equity securities, in each
case, other than as expressly permitted under the Certificate of Designations or
any Operative Document.

(c) Merger, Etc. Permit any of Newco and Newco Sub to merge or consolidate with
any Person (other than a consolidation with IDTI or an IDTI Subsidiary solely
for accounting purposes and other than Newco Sub being disregarded as an entity
separate from its owner for U.S. tax purposes but not for any corporate purposes
under laws of the Cayman Islands).

(d) Investments. Direct Newco, the Custodian or the Investment Manager, or
authorize or permit Newco, the Custodian or the Investment Manager, to hold or
invest in any assets other than as permitted under the Certificate of
Designations.

 

9



--------------------------------------------------------------------------------

(e) Bankruptcy, Etc. Consent to, vote for, or otherwise cause or permit Newco or
Newco Sub voluntarily to take any action of the type referred to in the
definition of Bankruptcy Action.

(f) Structure of Newco. Direct, authorize or permit Newco to amend its
Memorandum or Articles or the Certificate of Designations, including, without
limitation, to effect any modification to the governing structure of Newco,
except as permitted under the Certificate of Designations.

(g) Class A Preferred Payments. Direct, authorize or permit Newco to give any
instruction with respect to payments in respect of the Class A Preferred Shares
other than an instruction in accordance with the Certificate of Designation.

(h) Class A Vote. Direct, authorize or permit Newco to take any action requiring
a class vote of the Class A Preferred Shares in contravention of the outcome of
such a vote or without having conducted such a vote.

3.3 Reporting Requirements. IDTI hereby covenants and agrees that, so long as
the Class A Preferred Shares remain outstanding, it will furnish to (i) in the
case of clause (b) below, the Person specified therein, and (ii) in all other
cases, each Applicable Person, the following:

(a) Public Reports. A copy of all of the information and reports referred to in
this sentence: (i) within 120 days after the end of each fiscal year (or, if
earlier, the date on which each of IDTI and the IDTI Subsidiaries file the same
with the SEC), deliver to Buyer, by mail or electronic communications, a copy of
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
accompanied by a report of Pricewaterhouse Coopers LLP or other independent
public accountants of recognized national standing to the effect that such
consolidated financial statements present fairly in all material respects the
financial position and results of operations and cash flows of IDTI and the
consolidated IDTI Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and (ii) within 60 days after the end of each of the first
three fiscal quarters of each fiscal year of IDTI (or, if earlier, the date on
which IDTI files the same with the SEC), deliver by mail or electronic
communications to Buyer, a copy of its consolidated balance sheet and related
statements of operations as of the end of and for such fiscal quarter and the
then elapsed portion of the fiscal year and its related statement of cash flows
for the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by one of its financial officers as presenting fairly in all material
respects the financial position and results of operations and cash flows of IDTI
and the consolidated IDTI Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments
(which certification requirements shall be deemed satisfied by the execution by
a financial officer of the certification required to be filed with the SEC
pursuant to Item 601 of Regulation S-K). Notwithstanding the foregoing, IDTI
will be deemed to have furnished such reports referred to in the preceding
paragraph if IDTI has filed such reports with the SEC via the SEC’s Electronic
Data Gathering, Analysis and Retrieval System (or any successor system) and such
reports are publicly available.

 

10



--------------------------------------------------------------------------------

(b) Compliance Certificate. Within one hundred twenty (120) days after the close
of each of IDTI’s fiscal years, an officer’s certificate signed by the Chief
Financial Officer of IDTI and stating that a review of the activities of the
IDTI Parties during the preceding fiscal year has been made under his or her
supervision with a view to determining whether IDTI has performed its
obligations under this Agreement, and further stating that to his or her actual
knowledge no Incipient Material Affiliate Event or Material Affiliate Event has
occurred during such period and remains in existence or, if either (i) an
Incipient Material Affiliate Event or (ii) a Material Affiliate Event shall have
so occurred (whether or not cured), describing all such Incipient Material
Affiliate Events or Material Affiliate Events of which he or she has actual
knowledge and what action IDTI is taking (or has taken) or proposes to take with
respect thereto.

(c) Notice of Incipient Material Affiliate Event or Material Affiliate Event.
Within three (3) Business Days after an officer of IDTI has actual knowledge of
such occurrence, written notice of the occurrence of an Incipient Material
Affiliate Event or Material Affiliate Event and setting forth in reasonable
detail the actions that IDTI has taken or proposes to take with respect thereto
and whether or not cured.

3.4 Check-the-Box Elections. IDTI has caused each of Newco Sub and the
Foundation to file a valid election with the U.S. Internal Revenue Service (the
“IRS”) to be treated from its respective date of formation as a disregarded
entity for U.S. federal income tax purposes in accordance with Treasury
Regulation section 301.7701-3(c) and will cause each of them to maintain its
status as a disregarded entity for all relevant times in the future.

3.5 IDTI Tax Filing Obligations. In connection with the transfer of the
depository receipts of the Foundation (and thereby indirectly the shares of
Newco Sub) to Newco, IDTI (i) has timely executed and filed with the IRS a “gain
recognition agreement” described in Treasury Regulation section 1.367(a)-8 and
the waiver of the period of limitations described therein in IDTI’s consolidated
U.S. federal income tax return by the due date (including extensions) of such
return for the year of the transfer, in accordance with the procedures specified
in Treasury Regulation section 1.367(a)-8(d) and (e) and (ii) will timely
execute and file the annual certification described in Treasury Regulation
section 1.367(a)-8(g) in IDTI’s consolidated U.S. federal income tax return by
the due date (including extensions) of such return for each of the five full
taxable years following the year of the transfer, in accordance with the
procedures specified in Treasury Regulation section 1.367(a)-8.

3.6 Covenants Regarding Newco. IDTI shall cause Newco not to:

(a) establish any physical presence or branch office or acquire or rent office
space in the United States or any other jurisdiction (other than the Cayman
Islands);

(b) appoint a representative or agent in the United States or any other
jurisdiction outside of the Cayman Islands with unlimited authority to conduct
the business of Newco or to sign contracts for and on behalf of Newco in any
such jurisdiction;

(c) become a plaintiff, or counterclaim, in any suit, action or proceedings
outside the Cayman Islands or, with respect to matters relating to the
Depositary Receipts, the Netherlands, except in a special proceeding for
purposes of disclaiming the jurisdiction of the relevant court or tribunal;

 

11



--------------------------------------------------------------------------------

(d) voluntarily appear before a court in any suit, action or proceedings outside
the Cayman Islands or, with respect to matters relating to the Depositary
Receipts, the Netherlands, except in a special proceeding for purposes of
disclaiming the jurisdiction of the relevant court or tribunal;

(e) expressly agree to submit to the jurisdiction of any court outside of the
Cayman Islands and, with respect to matters relating to the Depositary Receipts,
the Netherlands;

(f) hold board of director or shareholder meetings in or from within any
jurisdiction other than the Cayman Islands or such other jurisdiction (other
than the United States) as should not, in the opinion of counsel, result in
Newco being determined to have a place of business for any purposes in such
other jurisdiction;

(g) maintain any property or assets of Newco in the United States or maintain
any material amount of property or assets of Newco in any other jurisdiction
(other than the Cayman Islands and, with respect to matters relating to the
Depositary Receipts, the Netherlands), it being understood that the assignment
of any rights or the delegation of any duties by the custodian to any
subcustodian pursuant to the IM Custody Agreement or the Newco Custody Agreement
shall not violate this clause 3.6(g);

(h) IDTI will not elect or cause any election to be made to treat Newco as other
than a corporation for U.S. tax purposes; or

(i) have a registered office in any jurisdiction other than the Cayman Islands.

3.7 Investment Manager. IDTI agrees to cause Newco to appoint an Investment
Manager to oversee the Permitted Investment Account and IDTI agrees to cause
Newco to enter into, and maintain in full force and effect the Investment
Management Agreement with such Investment Manager. Promptly upon IDTI or Newco
attaining actual knowledge of a breach by the Investment Manager of its
obligations under the Investment Management Agreement, IDTI shall cause Newco to
enforce its rights under the Investment Management Agreement. In the event that
the Investment Manager shall have (a) notified Newco of its intention to resign,
(b) breached any of its obligations under the Investment Management Agreement or
(c) failed to meet the criteria set forth in the definition of Investment
Manager in the Certificate of Designations, IDTI agrees to cause Newco to
provide written notice to each Applicable Person reasonably promptly, and in any
event, no later than three (3) Business Days following the date of receipt of
such notice from the Investment Manager or the date that IDTI or Newco attains
actual knowledge of such breach or failure. Further, IDTI agrees to cause Newco
(i) to appoint, (x) in the case of an event described in clause (a) above, by no
later than thirty (30) days following the date of receipt of such notice from
the Investment Manager and (y) in the case of an event described in
clause (b) or (c) above, by no later than thirty (30) days following the later
of (A) the date that IDTI or Newco attains actual knowledge of such breach or
failure and (B) the expiration of any applicable grace or cure period in the
Investment Management Agreement, if the relevant breach has not been cured, in
each case, a new Investment Manager meeting the

 

12



--------------------------------------------------------------------------------

criteria set forth in the definition of Investment Manager in the Certificate of
Designations to replace such resigning or defaulting Investment Manager and
(ii) to enter into a new Investment Management Agreement with the replacement
Investment Manager appointed in accordance with clause (i) above containing
(A) identical investment guidelines, (B) substantially identical provisions
relating to reporting and termination, and (C) other terms that are not
materially less favorable to Newco, and to irrevocably instruct the replacement
Investment Manager to provide to Buyer all reports and internet access referred
to in Section 6 of the Investment Management Agreement.

3.8 Custodian. IDTI agrees to cause Newco to appoint a Custodian with respect to
the Permitted Investment Account and IDTI agrees to cause Newco to enter into,
and maintain in full force and effect, the IM Custody Agreement with such
Custodian. Promptly upon IDTI or Newco attaining actual knowledge of a breach by
the Custodian of its obligations under the IM Custody Agreement, IDTI shall
cause Newco enforce its rights under the IM Custody Agreement. In the event that
the Custodian shall have (a) notified Newco of its intention to resign,
(b) breached any of its obligations under the IM Custody Agreement or (c) failed
to meet the criteria set forth in the definition of Custodian in the Certificate
of Designations, IDTI agrees to cause Newco to provide written notice to each
Applicable Person reasonably promptly, and in any event, no later than
three (3) Business Days following the date of receipt of such notice from the
Custodian or the date that IDTI or Newco attains actual knowledge of such breach
or failure. Further, IDTI agrees to cause Newco (i) to appoint, (x) in the case
of an event described in clause (a) above, by no later than thirty (30) days
following the date of receipt of such notice from the Custodian and (y) in the
case of an event described in clause (b) or (c) above, by no later than
thirty (30) days following the later of (A) the date that IDTI or Newco attains
actual knowledge of such breach or failure and (B) the expiration of any
applicable grace or cure period in the IM Custody Agreement, if the relevant
breach has not been cured, in each case, a new Custodian meeting the criteria
set forth in the definition of Custodian in the Certificate of Designations to
replace such resigning or defaulting Custodian and (ii) to enter into a new IM
Custody Agreement with the replacement Custodian appointed in accordance with
clause (i) above containing (A) identical provisions relating to instructions
for transfers from the account maintained pursuant to the IM Custody Agreement,
(B) substantially identical provisions on reporting, termination, and waiver of
liens and set-off, and (C) other terms that are not materially less favorable to
Newco, and to irrevocably instruct the replacement Custodian to provide to Buyer
all reports referred to in Section 2 of Article III of the IM Custody Agreement.

3.9 Outstanding Class A Preferred Shares. IDTI agrees that (a) there shall be no
Class A Preferred Shares outstanding at any time other than the 1,431 shares of
Class A Preferred Shares that are authorized by the Certificate, and (b) until
the Repo Termination Date, IDTI shall not transfer, and, to the extent permitted
by applicable law, shall cause Newco not to effect any transfer of, any Class A
Preferred Shares or any right or interest therein (including any security
interest or any right or power to direct the voting of such Class A Preferred
Shares) except to Buyer pursuant to the Repo Agreement (including any of Buyer’s
successors and assignees as provided in the Repo Agreement).

3.10 Transfers from Permitted Investments Account. IDTI agrees not to cause or
permit Newco (a) to withdraw or otherwise remove from the Permitted Investments
Account any instrument or security or (b) instruct or authorize any release or
disbursement of funds from the

 

13



--------------------------------------------------------------------------------

Permitted Investments Account unless such release or disbursement is for the
purpose of (i) paying amounts due to holders of the Class A Preferred Shares in
connection with a redemption of the Class A Preferred Shares pursuant to
Section 6.2 or 6.3 of the Certificate of Designations or (ii) paying Stated
Dividends on a Dividend Payment Date.

3.11 Director Services Agreement. IDTI shall cause Newco to comply with the
terms of that certain agreement between Newco and Maples Fiduciary Services,
dated June 13, 2011, relating to the provision of the services of the directors
of Newco appointed by the holders of the Class A Preferred Shares.

3.12 Redemption of Class A Preferred Shares. At all times prior to the Repo
Transaction Termination Date, IDTI agrees not to permit or cause Newco to redeem
any of the Class A Preferred Shares or liquidate any Permitted Investments,
except, in the case of a liquidation of Permitted Investments, as contemplated
by the Investment Management Guidelines and, in either case, in connection with
a Special Voting Rights Redemption, as set forth in Section 6.3 of the
Certificate of Designations.

3.13 Certain U.S. Tax Matters Relating to Newco Sub. At all times prior to the
Repo Transaction Termination Date, IDTI (i) will cause Newco Sub not to hold any
interest that is treated as an equity interest for U.S. federal income tax
purposes in any entity that is not treated as a corporation for U.S. federal
income tax purposes, and (ii) will cause Newco Sub not to engage in any
transaction or activity that would cause Newco Sub to be treated as engaged in a
trade or business in the United States for U.S. federal income tax purposes.

3.14 Certificate of Authorized Persons relating to the IM Custody Agreement.
IDTI agrees not to permit or cause Newco, prior to the Repo Transaction
Termination Date, to furnish any new Certificate of Authorized Persons to the
Custodian under the IM Custody Agreement (or to revise any existing such
certificate) unless such new (or revised) Certificate of Authorized Persons has
been furnished by, or consented to by, the Investment Manager and does not
contain any employees or agents (other than the Investment Manager) of any IDTI
Party or any Affiliate thereof. As used in this Section 3.14, “Certificate of
Authorized Persons” means the Certificate of Authorized Persons furnished to the
Custodian pursuant to the IM Custody Agreement in the form of the exhibit
thereto captioned “Certificate of Authorized Persons”.

SECTION 4

MISCELLANEOUS

4.1 Termination. This Agreement shall terminate one day after the Repo
Transaction Termination Date; provided, however, that (i) the agreements in
Section 4.2 shall survive the Repo Termination Date and the termination of this
Agreement and (ii) if the Transactions under the Repo Agreement (or any portion
thereof) are settled through a redemption of the Class A Preferred Shares, the
agreements in Section 3.6 will survive the termination of this Agreement with
respect to each applicable jurisdiction until after a period of time has lapsed
following the Repo Termination Date which corresponds to the duration of
the insolvency avoidance or preference period applicable, if any, under
the insolvency laws of such jurisdiction.

 

14



--------------------------------------------------------------------------------

4.2 Indemnification. IDTI agrees to indemnify and hold harmless Buyer and its
affiliates, and its and their respective directors, officers, employees, agents
and controlling persons (Buyer and each such person being an “Indemnified
Party”) from and against any and all losses, claims, damages and liabilities and
expenses, joint or several, to which such Indemnified Party may become subject
under any applicable law or otherwise, to the extent related to, arising out of
or in connection with (i) Buyer’s entry into and performance under the Repo
Agreement and all Transactions thereunder and IDTI’s use of the proceeds thereof
and (ii) any matters contemplated hereby or the engagement of Buyer pursuant to,
and the performance by Buyer of the services contemplated by, the Letter
Agreement, and will reimburse any Indemnified Party for all expenses (including
reasonably and documented external counsel fees and expenses) in connection with
the investigation of, preparation for or defense of any pending or threatened
claim or any action or proceeding arising therefrom, whether or not such
Indemnified Party is a party and whether or not such claim, action or proceeding
is initiated or brought by or on behalf of IDTI. Notwithstanding the foregoing,
IDTI will not be liable to the extent that any loss, claim, damage, liability or
expense is found in a final judgment by a court of competent jurisdiction to
have resulted from Buyer’s bad faith, willful misconduct or gross negligence. No
Indemnified Party shall have any liability (whether direct or indirect, in
contract or tort or otherwise) to IDTI or its security holders or creditors
related to, arising out of or in connection with, the engagement of Buyer
pursuant to, or the performance by Buyer of the services contemplated by, the
Letter Agreement except to the extent that any loss, claim, damage or liability
is found in a final judgment by a court of competent jurisdiction to have
resulted from Buyer’s bad faith, willful misconduct or gross negligence.

Anything in this Agreement notwithstanding, in no event will IDTI be liable for
special, indirect or consequential loss or damage of any kind whatsoever
(including but not limited to lost profits), even if IDTI has been advised of
such loss or damage and regardless of the form of action.

In case any actions or proceeding (including any governmental investigation)
shall be instituted involving any Indemnified Party, such Indemnified Party
shall promptly notify IDTI in writing (but the omission to so notify shall not
relieve IDTI from any obligation hereunder unless and only to the extent that,
such omission results in IDTI’s forfeiture of substantive rights or defenses)
and IDTI shall have the right, exercisable by giving written notice to the
Indemnified Party within 30 days of receipt of written notice from the
Indemnified Party of such proceeding, to retain counsel reasonably satisfactory
to the Indemnified Party to represent the Indemnified Party and any others IDTI
may designate in such proceeding and shall pay the reasonable fees and
disbursements of such counsel related to such proceeding. In any such
proceeding, any Indemnified Party shall have the right to retain its own
counsel, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party unless (i) IDTI and the Indemnified Party shall have
mutually agreed to the retention of such counsel or (ii) the named parties to
any such proceeding (including any impleaded parties) include both IDTI and an
Indemnified Party and IDTI and the Indemnified Party have been advised by
counsel that representation of both parties by the same counsel would be
inappropriate due to actual or potential differing interests between them. It is
understood that IDTI shall not, in connection with any proceeding or related
proceedings in the same jurisdiction, be liable for the fees and expenses of
more than one separate firm (in addition to any local counsel) for all such
Indemnified Parties, and that all such reasonable fees and expenses shall be
reimbursed as they are incurred and paid. In the case of

 

15



--------------------------------------------------------------------------------

any such separate firm for the Indemnified Parties, such firm shall be
designated in writing by the Indemnified Parties and acceptable to IDTI (which
consent shall not be unreasonably withheld). IDTI shall not be liable for any
settlement of any proceeding without its written consent, but if settled with
such consent or if there is a final judgment for the plaintiff, IDTI agrees, to
the extent provided for herein, to indemnify the Indemnified Party from and
against any loss or liability by reason of such settlement or judgment.

IDTI agrees that, without Buyer’s prior written consent (which consent shall not
be unreasonably withheld), it will not settle, compromise or consent to the
entry of any judgment in any pending or threatened claim, action or proceeding
in respect of which indemnification could be sought hereunder (whether or not
Buyer or any other Indemnified Party is an actual or potential party to such
claim, action or proceeding), unless such settlement, compromise or consent
includes an unconditional release of each Indemnified Party from all liability
arising out of such claim, action or proceeding and does not include a statement
as to or an admission of fault, culpability or failure to act by or on behalf of
any Indemnified Party.

In the event that an Indemnified Party is requested or required to appear as a
witness in any action brought by or on behalf of or against IDTI or any of its
affiliates in which such Indemnified Party is not named as a defendant, IDTI
agrees to reimburse Buyer for all expenses properly and reasonably incurred by
it in connection with such Indemnified Party’s appearing and preparing to appear
as such a witness, including, without limitation, the fees and disbursements of
its non-internal legal counsel.

IDTI agrees to indemnify Buyer against any loss incurred by Buyer as a result of
any judgment or order being given or made for any amount due hereunder and such
judgment or order being expressed and paid in a currency (the “Judgment
Currency”) other than United States dollars and as a result of any variation as
between (i) the rate of exchange at which the United States dollar amount is
converted into the Judgment Currency for the purpose of such judgment or order,
and (ii) the rate of exchange at which Buyer is able to purchase United States
dollars with the amount of the Judgment Currency actually received by Buyer. The
foregoing indemnity shall constitute a separate and independent obligation of
IDTI and shall continue in full force and effect notwithstanding any such
judgment or order as aforesaid. The term “rate of exchange” shall include any
customary premiums and costs of exchange payable in connection with the purchase
of, or conversion into, the relevant currency.

4.3 Fees and Expenses.

IDTI shall pay to Bank of America, N.A. the following fees and expenses in
connection with the Repo Agreement:

(a) Promptly following the date of execution of this Agreement, the Company
shall pay, or cause to be paid to Bank of America, N.A., a fee in an amount
specified in the Letter Agreement.

(b) On or promptly following the date of execution of this Agreement, or from
time to time as Bank of America, N.A. may reasonably request, IDTI shall
reimburse Bank of America, N.A. for all reasonable and documented out-of-pocket
costs and expenses incurred by

 

16



--------------------------------------------------------------------------------

Bank of America, N.A. with the approval of IDTI in connection with the Repo
Agreement, which shall be for the account of the IDTI. IDTI’s obligation to
reimburse Bank of America, N.A.’s expenses under this paragraph 4.3(b) shall not
exceed the amount of U.S. $150,000.

(c) IDTI agrees to pay to Bank of America, N.A. the amounts due under this
Section 4.3 in U.S. dollars within thirty business days of the date of execution
of this Agreement through a money transfer to an account to be designated in
writing by Bank of America, N.A. IDTI further agrees that all amounts payable
hereunder shall be free and clear of, and without any deduction or withholding
for or on account of, any current or future taxes, levies, imposts, duties,
charges or other deductions or withholdings levied in any jurisdiction from or
through which payment is made, unless such deduction or withholding is required
by applicable law, in which event IDTI will pay additional amounts so that the
persons entitled to such payments will receive the amount that such persons
would otherwise have received but for such deduction or withholding.

4.4 Amendments. No amendment or waiver of any provision of this Agreement, and
no consent to any departure by IDTI herefrom, shall in any event be effective
unless the same shall be in writing and signed by each Applicable Person and
IDTI. No such waiver of a provision or consent to a departure in any one
instance shall be construed as a further or continuing waiver of or consent to
subsequent occurrences, or a waiver of any other provision or consent to any
other departure.

4.5 Addresses for Notices. Any notice or communication required or permitted to
be given by any provision of this Agreement shall be in writing or by facsimile
and shall be deemed to have been delivered, given, and received for all purposes
(a) if delivered personally to the Person or to an officer of the Person to whom
the same is directed, or (b) when the same is actually received (if during the
recipient’s normal business hours if during a Business Day, or, if not, on the
next succeeding Business Day), if sent by facsimile (followed by a hard copy of
the same communication sent by certified mail, postage and charges prepaid), or
by courier or delivery service or by mail, addressed as follows, or to such
other address as such Person may from time to time specify by notice, if to
IDTI, at its address at Integrated Device Technology, Inc., 6024 Silver Creek
Valley Road, San Jose, CA 95138, Attention: Chief Financial Officer, Facsimile
No.: (408) 284-8454, and if to any Applicable Person, at its address specified
in the Repo Agreement or to such other address (and with copies to such other
Persons) as the Person entitled to receive notice hereunder shall specify by
notice given in the manner provided herein to the other Persons entitled to
receive notice hereunder.

4.6 No Waiver; Cumulative Remedies. No failure on the part of the Buyer, the
Agent or the Indenture Trustee to exercise, and no delay in exercising, any
right hereunder shall operate as a waiver thereof; nor shall any single or
partial exercise of any right hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by applicable law.

4.7 Consent to Jurisdiction; Waiver of Venue Objection; Service of Process. IDTI
HEREBY IRREVOCABLY SUBMITS TO AND ACCEPTS THE NONEXCLUSIVE JURISDICTION OF ANY
FEDERAL COURT LOCATED IN THE CITY OF NEW YORK OR THE COURTS OF THE STATE OF NEW
YORK, IN EACH CASE, LOCATED IN THE

 

17



--------------------------------------------------------------------------------

BOROUGH OF MANHATTAN OF THE CITY OF NEW YORK, AND IDTI HEREBY IRREVOCABLY AGREES
THAT ANY ACTION OR PROCEEDING AGAINST IT OR AGAINST ITS PROPERTY ARISING OUT OF
OR RELATING TO THIS AGREEMENT (AN “ACTION”) MAY BE HEARD AND DETERMINED IN SUCH
FEDERAL OR STATE COURT. IDTI HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
THAT IT MAY EFFECTIVELY DO SO, ANY DEFENSE OR OBJECTION (INCLUDING, WITHOUT
LIMITATION, ANY DEFENSE OR OBJECTION TO VENUE BASED ON THE GROUNDS OF FORUM
NONCONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE MAINTENANCE OF ANY
ACTION IN ANY SUCH JURISDICTION. IDTI HEREBY IRREVOCABLY AGREES THAT THE SUMMONS
AND COMPLAINT OR ANY OTHER PROCESS IN ANY ACTION IN ANY JURISDICTION MAY BE
SERVED BY MAILING (USING CERTIFIED OR REGISTERED MAIL, POSTAGE PREPAID) TO THE
NOTICE ADDRESS FOR IT SET FORTH HEREIN OR BY HAND DELIVERY TO A PERSON OF
SUITABLE AGE AND DISCRETION AT SUCH ADDRESS. IDTI MAY ALSO BE SERVED IN ANY
OTHER MANNER PERMITTED BY LAW, IN WHICH EVENT ITS TIME TO RESPOND SHALL BE THE
TIME PROVIDED BY LAW.

4.8 Waiver of Jury Trial. IDTI HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY.

4.9 Assignment. All covenants and other agreements and obligations in this
Agreement shall (a) be binding upon IDTI and their successors, but IDTI may not
assign its obligations hereunder without the consent of the Applicable Persons
and (b) inure to the exclusive benefit of, and be enforceable by, each
Applicable Person and its successors and assigns.

4.10 Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO THE
CONFLICT OF LAW PRINCIPLES THEREOF.

4.11 Counterparts. This Agreement may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement. This Agreement may be delivered by
facsimile transmission of the relevant signature pages hereof.

4.12 Severability. Every provision of this Agreement that is prohibited by or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

18



--------------------------------------------------------------------------------

4.13 No Third-Party Beneficiaries. This Agreement is intended for the exclusive
benefit of the Buyer and its successors and assigns and no other Person shall
have any rights hereunder, whether as a third-party beneficiary or otherwise.

4.14 Waiver of Immunities. To the extent that IDTI, Newco or Newco Subhas or
hereafter may acquire any immunity (sovereign or otherwise) from any legal
action, suit or proceeding from jurisdiction of any court or from set off or any
legal process (whether service or notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment, or otherwise)
with respect to itself or any of its property, such party hereby irrevocably
waives and agrees not to plead or claim such immunity in respect of any action
brought to enforce its obligations under the Agreement or relating in any way to
the Agreement.

[Remainder of page intentionally left blank]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, IDTI has caused this Agreement to be duly executed and
delivered by its officer or other duly authorized signatory thereunto duly
authorized as of the date first above written.

 

INTEGRATED DEVICE TECHNOLOGY, INC. By:  

/s/ Richard D. Crowley

  Name: Richard D. Crowley   Title:   Vice President, Chief Financial Officer



--------------------------------------------------------------------------------

EXHIBIT A TO

IDTI AGREEMENT

Definitions

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, controls or is controlled by or
is under common control with the Person specified. For purposes of this
definition, “control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management or policies of a Person
(other than as a result of, or by virtue of, the effect of Special Voting Rights
or other weighted voting rights under or pursuant to the Certificate of
Designations), whether through the ability to exercise voting power, by contract
or otherwise. “Controlling” and “controlled” have meanings correlative thereto.
Without limiting the generality of the foregoing, a Person shall be deemed to be
controlled by another Person if such other Person possesses, directly or
indirectly, power to vote 10% or more of the securities having ordinary voting
power for the election of directors, managing general partners or the
equivalent.

“Agreement” has the meaning set forth in the preamble hereto.

“Applicable Person” means at any time prior to the Repo Transaction Termination
Date, the Buyer and any transferee of Buyer’s rights under the Repo Agreement or
of the Class A Preferred Shares held by Buyer or any interest of Buyer therein.

“Buyer” has the meaning ascribed to such term in the Repo Agreement (including
each Repo Agreement that may result from the partial assignment or novation of a
predecessor Repo Agreement).

“Certificate of Designations” means that certain Certificate of Designations of
Preferences, Limitations, and Relative Rights of Class A Preferred Shares of
IDTI (Cayman) Limited, dated June 10, 2011.

“Class A Preferred Shares” means the Class A Preferred Shares in the capital of
Newco having the rights and preferences set forth in the Certificate of
Designations.

“Closing Date” means each “Purchase Date” (as defined in the Repo Agreement).

“Companies Law” means the Companies Law (2009 Revision) of the Cayman Islands.

“Depositary Receipts” means those certain interests issued by the Foundation
representing the economic interests in Newco Sub.

“Equity Interests” means, with respect to any Person, shares of capital stock of
(or other ownership or profit interests in) such Person, warrants, options or
other rights for the purchase or other acquisition from such Person of shares of
capital stock of (or other ownership or profit interests in) such Person,
securities convertible into or exchangeable for shares of capital stock of (or
other ownership or profit interests in) such Person or warrants, rights or
options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are authorized or otherwise existing on any
date of determination.

 

A-1



--------------------------------------------------------------------------------

“Exchange Act” means the Securities Exchange Act of 1934.

“Free Cash Management Agreement” means the Free Cash Investment Management
Agreement, dated as of June 10, 2011, between the Investment Manager and Newco.

“IDTI” has the meaning set forth in the preamble to the Agreement.

“IDTI Party” has the meaning set forth in Section 2.1 of the Agreement.

“IDTI Subsidiaries” means, collectively, each of IDTI’s Subsidiaries other than
Newco and Newco Sub.

“Indemnified Party” has the meaning set forth in Section 4.2 of the Agreement.

“Indemnity Documents” means (a) the Indemnity Agreement and Guarantee, dated as
of June 10, 2011, pursuant to which IDTI will provide certain indemnities
relating to the Custodian under the Newco Custody Agreement and the IM Custody
Agreement and certain guarantees with respect to the obligations of Newco under
the Newco Custody Agreement and the IM Custody Agreement, (b) the indemnity
agreement pursuant to which IDTI will provide certain indemnities with respect
to certain directors of Newco, and (c) any agreement or other arrangement
pursuant to which IDTI agrees to pay or pays legal fees, accounting fees and
other out-of-pocket costs and expenses incurred in connection with the closing
of the Repo Agreement (and all other agreements executed and delivered in
connection therewith) and the consummation of the transactions contemplated
thereunder.

“Investment Management Guidelines” means Exhibit A to the Investment Management
Agreement.

“Letter Agreement” means the letter agreement dated as of January 24, 2011,
between IDTI and Bank of America, N.A.

“Liabilities” means any and all debts, liabilities and obligations, whether
accrued or fixed, absolute or contingent, matured or unmatured or determined or
determinable, including those arising under any law, action or governmental
order and those arising under any contract, agreement, arrangement, commitment
or undertaking.

“Newco” means IDTI (Cayman) Limited, a company incorporated with limited
liability under the laws of the Cayman Islands.

“Newco Sub” means IDTI (Cayman) Subsidiary Limited, a company incorporated with
limited liability under the laws of the Cayman Islands.

“Operative Documents” means (a) this Agreement, (b) the Repo Agreement and
(c) any Indemnity Documents.

 

A-2



--------------------------------------------------------------------------------

“Organizational Documents” means (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate, articles of
formation or organization and operating agreement or memorandum of association
and articles of association; and (c) with respect to any partnership, joint
venture, trust or other form of business entity, the partnership, joint venture
or other applicable agreement of formation or organization and any agreement,
instrument, filing or notice with respect thereto filed in connection with its
formation or organization with the applicable governmental authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Register of Members” means the register to be kept by Newco in accordance with
Section 40 of the Companies Law;

“Repo Agreement” means that certain Master Repurchase Agreement (including Annex
I thereto), dated as of June 13, 2011, and each confirmation related thereto, in
each case, between IDTI and Bank of America, N.A., as any of the foregoing may
be assigned, in whole or in part, amended or otherwise modified from time to
time, in each case in accordance with their terms.

“Repo Transaction Termination Date” means the later of (i) the expiration of the
Availability Period (as defined in the Repo Agreement) and (ii) the final
Liquidation Period End Date with respect to all Transactions (as defined in the
Repo Agreement) outstanding under the Repo Agreement.

“SEC” means the Securities and Exchange Commission, or any governmental
authority succeeding to any of its principal functions.

“Securities Act” means the Securities Act of 1933.

“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Equity Interests having ordinary voting power
to elect a majority of the board of directors (or persons performing similar
functions) of such corporation (irrespective of whether at the time Equity
Interests of any other class or classes of such corporation shall or might have
voting power upon the occurrence of any contingency), (b) the interest in the
capital or profits of such partnership, joint venture or limited liability
company or (c) the beneficial interest in such trust or estate is at the time
directly or indirectly owned or controlled by such Person, by such Person and
one or more of its other Subsidiaries or by one or more of such Person’s other
Subsidiaries.

“United States” and “U.S.” mean the United States of America.

 

A-3